Citation Nr: 0313157	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Eligibility for Dependents' Education Assistance under 
38 U.S.C. Chapter 35.  

3.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
October 1953.  The veteran died in July 2001, and the 
appellant is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for cause of the 
veteran's death, eligibility for Dependents' Education 
Assistance under 38 U.S.C. Chapter 35, and entitlement to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C. § 1318.  


FINDING OF FACT

Before the Board issued a decision, the appellant filed a May 
2003 signed facsimile statement with the Board that withdrew 
her appeal of all issues.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 2.201, 
20.202, 20.204, 20.302 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The October 2001 rating decision denied entitlement to 
service connection for cause of the veteran's death, 
eligibility for Dependents' Education Assistance under 
38 U.S.C. Chapter 35, and entitlement to Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C. 
§ 1318.  The appellant filed a timely notice of disagreement 
later in October 2001, and the RO issued a statement of the 
case in April 2002.  By filing a timely substantive appeal in 
April 2002, the appellant perfected an appeal of the three 
issues for appellate review by the Board.  Appellate review 
by the Board is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case has been furnished.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200, 20.201, 20.202, 20.302.  An April 2003 
certification shows that the appeal was transferred to the 
Board in April 2003.  

Before the Board issued a decision, the appellant filed a 
signed May 2003 facsimile statement with the Board that 
withdrew her appeal of all issues.  The Board received a 
facsimile on May 29, 2003, in which the appellant's 
handwritten and signed May 28, 2003 statement withdrew her 
appeal of "all items."  A withdrawal of an appeal must be 
by the appellant or the appellant's authorized representative 
and must be in writing or on record at a hearing.  See 
38 C.F.R. § 20.204.  A written statement, transmitted by 
facsimile, can satisfy the writing requirement.  See 
38 C.F.R. § 3.217(a) (2002). 

The withdrawal of appeal was effective when received by the 
Board on May 29, 2003, because the Board had not yet issued a 
decision.  A substantive appeal may be withdrawn in writing 
at any time before the Board issues a final decision.  The 
withdrawal of appeal is effective when received by the Board.  
See 38 C.F.R. § 20.204.  

As a result, the Board now lacks jurisdiction to consider an 
appeal of the three issues.  The effect of the appellant 
withdrawing the appeal was the withdrawal of the October 2001 
notice of disagreement and the April 2002 substantive appeal 
as to all claims denied in the October 2001 rating decision.  
See 38 C.F.R. § 20.204(c).  The Board's only available course 
is to dismiss the appeal without prejudice.  See 38 U.S.C.A. 
§ 7105.  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

